Order entered January 12, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00790-CR

                            KADARRIN WILLIAMS, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F11-31022-W

                                          ORDER
       This appeal is REINSTATED.

       The trial court has filed findings of fact in accordance with our order entered on

December 18, 2014. The trial court has recommended that appellant be given an extension to

file his brief until February 5, 2015. We ADOPT the trial court’s findings and recommendation.

       Appellant’s brief shall be due on February 5, 2015.




                                                    /s/      LANA MYERS
                                                             JUSTICE